IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOEQWELL COVERDALE, §
§ No. 377, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, {5 No. 1212005871
45
Plaintiff Below- §
Appellee. §

Submitted: April 29, 2015
Decided: May 12, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.

0 R D E R
On this 12'“ day of May 2015, it appears to the Court that:

(1) Defendant-below/Appellant Joeqwell Coverdale appeals from 3 Superior
Court jury conviction of three counts of Robbery First Degree, Robbery Second
Degree, four counts of Possession of a Firearm during the Commission of a Felony
(“PFDCF”), and Conspiracy Second Degree. Coverdale raises one claim on appeal.
He contends that the Superior Court erred when it denied his motion for a mistrial
after Ofﬁcer John Mitchell, a witness for the State, testiﬁed in court that he realized
the victims of the robbery were describing Coverdale because of the ofﬁcer’s past

experiences with him. We ﬁnd no merit to Coverdale’s claim and afﬁrm.

(2) On December 9, 2012, Mohammed Kayyali, his brother Abdullah Kayyali,
Emilio Laury, and Annette Torregrossa were driving around in Mohammed’s car and
smoking marijuana. After running out of marijuana, they drove to the Fenwick
Apartments in Elsmere, Delaware to purchase more marijuana from a dealer with
whom Laury was acquainted. Once there, Laury exited the vehicle and walked
behind one of the apartment buildings to make the purchase. While the occupants of
the vehicle were waiting for Laury to return, two men approached the car and robbed
them at gunpoint. One man, later identified as Coverdale, stood next to the driver’s
door, where Mohammed was sitting, and pointed a gun at Mohammed’s head. The
other man, later identiﬁed as Gordon Potter, went to the rear of the vehicle and
robbed the other passengers.

(3) The robbers took wallets, money, and cell phones from the victims, as well
as the keys to the vehicle, jewelry from Torregrossa, and the newly purchased
marijuana from Laury when he returned to the car. After searching the trunk of the
car for more valuables, the gunman gave the keys back to Mohammed and told him
to leave the area. Mohammed asked the gunman if he could have his wallet back, and
the gunman complied. Before returning the wallet, however, the gunman read the

address on Mohammed’s driver’s license and said “I know where you live at, I seen

your address and I know exactly where that address is.”' He then threatened
Mohammed by stating, “[D]on’t tell the cops or we’ll get you.”2

(4) After leaving the Fenwick Apartments and arriving at Abdullah’s house, the
victims spotted Ofﬁcer Mitchell of the Elsmere Police Department and ﬂagged him
down. Ofﬁcer Mitchell interviewed the victims in Abdullah’s house, then again at
the police station. The victims described the gunman as a short black male, with a
goatee, sideburns, and light brown eyes. Based on this description, Ofﬁcer Mitchell
composed two photographic line-ups. One contained a photograph ofCoverdale, and
the other contained a photograph of Potter. Mohammed identified both Coverdale
and Potter from the line-ups. Abdullah and Laury also identiﬁed Coverdale from the
line-up, but were unable to identify Potter.

(5) Coverdale was arrested on the day of the robbery. A subsequent search of
his apartment uncovered the four cell phones stolen from the victims. Prior to
Coverdale’s trial, Potter was also arrested and pled guilty to Robbery First Degree,
Robbery Second Degree, and Conspiracy Second Degree. At Coverdale’s trial, Potter
testiﬁed that he, Coverdale, and Coverdale’s brother Joseph robbed the victims at the
Fenwick Apartments. Potter stated that he provided Coverdale with a gun at his
request, and admitted that he robbed the passengers sitting in the backseat of the

' Appellant’s Op. Br. App. at A32.
3 Appellant’s Op. Br. App. at A39.

La)

vehicle while Coverdale held the gun to Mohammed’s head. He further testiﬁed that
he saw Coverdale rob Mohammed, and that JOSeph acted as lookout for the crime,
keeping watch nearby.

(6) Ofﬁcer Mitchell also testified at trial regarding his investigation of the
robbery. On direct examination, the following exchange took place between Ofﬁcer

Mitchell and the prosecutor:

PROSECUTOR: Were you able to get a description of
any of the people involved?

MITCHELL: I was.

PROSECUTOR: Okay. And what did you do with that
information?

MITCHELL: With that information, I got a
description of the suspect that was
armed with the handgun. He was
described as a short black male, goatee,
a small goatee with the sideburns, and
having light brown eyes.

PROSECUTOR: Okay. And when you received that
information, what did you do?

MITCHELL: At that point, I was familiar with the
subject through past experiences.3

(7) Coverdale’s counsel immediately objected to Ofﬁcer Mitchell’s statement
that he was “familiar with the subject through past experiences” and, at sidebar,
moved for a mistrial. Coverdale argued that the testimony was prejudicial and
“suggest[ed] that [Coverdale] [was] a regular person who [Ofﬁcer Mitchell] arrests.”1

3 Appellant’s Op. Br. App. at A43-44.
4 Appellant’s Op. Br. App. at A44.

The trial court denied the motion and gave the following curative instruction to the

jury:

Ladies and gentlemen, one of the last bits of testimony the police
ofﬁcer gave might be a little bit confusing. So, I want to make
sure that l clarify that. The fact that this witness has stated that he
was familiar with the defendant from quote, “past experiences,”
is stricken from the record and you’re to give that testimony
absolutely no weight in your deliberations in this case. Nor are
you to try to Speculate about what he means by past experiences.
Elsmere is a small town and there are many things that police
officers do that have absolutely nothing to do with criminal
investigation or anything of the like. So, that testimony is
stricken, you’re not to use it in any way in your deliberations in
this case.S

(8) “We review a trial judge’s decision to grant or deny a mistrial for abuse of
discretion.”6 “This grant of discretion recognizes the fact that a trial judge is in the
best position to assess the risk of any prejudice resulting from trial events.”7 “A trial
judge should grant a mistrial only when there is manifest necessity or the ends of
public justice would be otherwise defeated. The remedy of a mistrial is mandated
only when there are no meaningful and practical alternatives to that remedy.”8 “A
trial judge’s prompt curative instructions ‘are presumed to cure error and adequately

direct the jury to disregard improper statements.”0 “Juries are presumed to follow

5 Appellant’s Op. Br. App. at A44.

6 Smith v. State, 963 A.2d 719, 722 (Del. 2008) (internal citations omitted).
7 Revel v. State, 956 A.2d 23, 27 (Del. 2008).

8 Smith, 963 A.2d at 722 (internal citations and quotation marks omitted).

9 Id. (quoting Revel, 956 A.2d at 27).

these instructions.”"’

(9) In determining whether a witness’s unsolicited comment is so prejudicial
as to warrant a mistrial, we consider the following four factors: (1) the nature and
frequency of the comments; (2) the likelihood of resulting prejudice; (3) the closeness
of the case; and (4) the sufficiency of the trial judge’s efforts to mitigate any
prejudice. ' '

(10) Applying the above analysis to this case, the ﬁrst factor favors the State.
The comment at issue was made on a single occasion during the course of a three-day
trial. Although Officer Mitchell’s comment made reference to past experiences with
Coverdale, it did not reference past criminal conduct. The comment was vague and
could have referred to a variety of different encounters with Coverdale. Thus, the

ﬁrst factor weighs against finding that the trial court abused its discretion.

(1 1) As to the second factor, the likelihood of resulting prejudice was slight.
Officer Mitchell’s vague comment referred only to unspeciﬁed past experiences with
Coverdale. This generic reference to “past experiences” made no mention of
Coverdale’s criminal history and did not reveal that Coverdale had been the target of
prior police investigations. As a result, the second factor militates against granting

"' Id. at 722-23 (internal citations omitted).
1' Pena, 856 A.2d at 550-51.

a mistrial.

(12) The third factor also weighs in favor of the State as this was not a close
case. At trial, Mohammed, Abdullah, and Torregrossa identiﬁed Coverdale as the
gunman who robbed them. Laury identiﬁed Coverdale as the gunman from a
photographic line-up immediately following the robbery. Potter testified that he had
supplied Coverdale with the gun, and that he, Coverdale, and Joseph had all
participated in the robbery. Finally, the four cell phones stolen from the victims were
recovered from Coverdale’s home.

(13) As to the ﬁnal factor of the analysis, we ﬁnd that the trial court’s effort to
mitigate the alleged prejudice in this case was sufﬁcient. In Johnson v. State, this
Court stated that “[v]ague and infrequent statements that do not reference past
criminal conduct are generally the type that can be cured.”'2 Here, the trial court
immediately struck Ofﬁcer Mitchell’s statement from the record and issued a curative
instruction to the jury. The instruction speciﬁcally directed the jury to give the
statement no weight, not to speculate about what Ofﬁcer Mitchell meant by “past
experiences,” and not to use the statement in any way during deliberations. Because
jurors are presumed to follow a trial court’s instructions, the fourth factor favors the

State.

13 Johnson H State, 2006 WL 3759403, at *2 (Del. Dec. 225. 2006).

7

(14) After carefully weighing the applicable factors, we find that neither

“manifest necessity” nor the “ends of public justice” required a mistrial.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

THE COURT: